Title: From Thomas Jefferson to Charles Carter, 10 July 1791
From: Jefferson, Thomas
To: Carter, Charles



Dear Sir
Philadelphia July 10. 1791.

Your letter of May 21. arrived here soon after my departure on a journey to the lakes. I found it here on my return, which is but lately, and immediately set about the enquiries necessary for your satisfaction. I am well acquainted with Dr. Barton, and can assure you he merits the high character you have heard of him. I have no doubt that a student will be perfectly well placed under him. Should your son board in the town, I find that the lowest terms of boarding are 3. dollars a week, and the boarder finds his own firewood, candles and washing, which may be estimated at 40. dollars a year, to which must be added clothing and pocket-money. I believe it is essential also that he attend a course of anatomical lectures and dissections, which will cost 4. guineas. I am possessed of an accurate estimate of the expences of an economical student at Edinburgh, which are about 400. Dollars a year. This is probably something less than the whole expences will be here annually. It cannot be denied that both the reputation and the reality of the means of information are in favor of Edinburgh: against which however a parent will feel some advantages in favor of this place. After weighing all circumstances should you decide in favor of this place, I shall with great pleasure be of any service I can to your son, while I may be here. Be so good as to present me in the most affectionate terms to Mrs. Carter, and to be assured yourself of the regard with which I am Dear Sir your most obedt humble servt,

Th: Jefferson

